DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, the claim recited “A terminal comprising: a processor that, when a dual connectivity using a first Radio Access Technology (RAT) and a second RAT is configured, determines allocation, in a frequency range used in the second RAT, of a first uplink (UL) signal in the first RAT and a second UL signal in the second RAT; and a transmitter that transmits, using the frequency range used in the second RAT, the first UL signal and the second UL signal” is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, because when a dual connectivity using a first Radio Access Technology (RAT) and a second RAT is configured, determines allocation, in a frequency range used in the second RAT, of a first uplink (UL) signal in the first RAT and a second UL signal in the second RAT was not able to support the function to perform to a transmitter that transmits, using the frequency range used in the second RAT, the first UL signal and the second UL signal (See the original specification in par [0024-0030, 0159-0161] “a user terminal to receive, simultaneously, DL signals of LTE (also referred to as "LTE DL signals," "first DL signals," etc.) and DL signals of NR (also referred to as "NR DL signals," "second DL signals," etc.) by using both the LTE DL carrier and the NR DL carrier. In addition, studies are underway to allow a user 
Also, when the user terminal connects with the LTE DL carrier and the NR DL carrier simultaneously (dual connectivity), the user terminal may configure (set) MAC entities on a per carrier basis (where a carrier may be also referred to as a "frequency," a "CC," a "cell group," etc.). On the other hand, when a single MAC entity is configured per carrier, there is a risk that transmission of multiple UL signals of different RATs (for example, an LTE UL signal and an NR UL signal) cannot be controlled properly within a single UL carrier (for example, the LTE UL carrier) is not function to perform a transmitter that transmits, using the frequency range used in the second RAT, the first UL signal and the second UL signal. Therefore, claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which explained as same as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.